Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-26 ARE rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 2, the language “that is indirectly heated with a saturated steam” appears. It is NOT clear what structure if any this adds to the apparatus and the scope of the structure defined by such language for the apparatus is not concisely defined. This is more problematic with the defining of the heating medium in claims 16 and 17. How does recitation of the heating medium (which is material worked upon) further impart any structure to the apparatus as the heating medium is the material worked upon in this instance. What structure this adds to these claims is not clear and concise as required.
In claim 18, , line 4, it is suggested that “the heating apparatus according to claim 14” be changed to  --a heating apparatus--as the last 4 lines of claim 18 defined the heating apparatus of claim 14 already and the having the claim depend upon claim 14 does NOT add any clarity to the structure of the apparatus employed in the method.
In claims 21-24 the applicant defines “thermoplastic resin sheets” (plural, emphasis added) however claim 18 from which these claims depend does NOT define the use of two or more resin sheets used in the operation and the language appears to lack proper antecedent basis as only a single sheet is defined in claim 18. It is suggested in each instance that the claims be made dependent upon claim 19 which defined two or more thermoplastic resin sheets. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT WO 2006/068068 (machine translation provided).
PCT ‘068 taught a device which was a heating apparatus that heated a thermoplastic plate which included a vertically movable heating wall 16 that is indirectly heated with a saturated steam as a heat medium, see wall 16 which has flowpath 163 through which steam travels in order to heat the wall 16. As to claim 15, since the temperature of the plate is controlled it is deemed to have a self-sensing function and it is fully capable of heating a low-temperature part. Regarding claim 18 the steam is water vapor in the reference which is clearly inorganic. Regarding claim 17, the medium is deemed to make the material worked upon in the apparatus (the medium is NOT part of the apparatus but is vaporized by the apparatus to facilitate heating). This also applies to claim 18. It should be noted that the device is certainly capable of use of a heat medium which is organic to heat the wall therein.
Allowable Subject Matter
Claims 18-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught the use of a heater which preheated a thermoplastic resin sheet prior to molding with a molding die having an upper and lower die which are clamped together and them cooling the pressurized resin sheet to solidify the same with a heating apparatus which heated a wall with indirect heating with a saturated steam of a heat medium to heat the thermoplastic resin sheet prior to the molding operation. The reference to Katoka (US 4752204) taught indirect heating of a platen with steam but there is no separate molding device independent of the preheating mechanism for heating the sheet of resin. The reference to EP 970792 taught the use of infrared heating  prior to the molding operation (indirectly heating the thermoplastic), and does not teach the use of steam for the preheating of the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746